          Case 1:20-cv-08653-ER Document 4 Filed 12/17/20 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


 ROBERT STRAUBE,
                                                   Case No.: 1:20-cv-08653-ER
                    Plaintiff,

        -against-

 PROTEOSTASIS THERAPEUTICS, INC.,
 MEENU CHHABRA, DAVID ARKOWITZ,
 FRANKLIN BERGER, BADRUL A.
 CHOWDHURY, KIM COBLEIGH
 DRAPKIN, EMMANUEL DULAC, and
 JEFFERY W. KELLY,

                    Defendants.



                            NOTICE OF VOLUNTARY DISMISSAL

       Notice is hereby given that pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil

Procedure, Plaintiff voluntarily dismisses his claims in the above-captioned action against

Defendants as moot. This notice of dismissal is being filed with the Court before service by

Defendants of either an answer or a motion for summary judgment.


Dated: December 17, 2020                    Respectfully submitted,

                                            MONTEVERDE & ASSOCIATES PC

                                            /s/Juan E. Monteverde______________________
                                            Juan E. Monteverde (JM-8169)
                                            The Empire State Building
                                            350 Fifth Avenue, Suite 4405
                                            New York, New York 10118
                                            Tel: 212-971-1341
                                            Fax: 212-202-7880

                                            Attorneys for Plaintiff
